Banke, Judge.
The defendant appeals his conviction for cruelty to children. Code Ann. § 26-2801.
1. The evidence was sufficient to sustain the verdict.
2. The remaining enumerations of error are directed to the jury charge. "We have carefully scrutinized the charge of the court on the law in this case and find that in all respects the charge was appropriate to the issues, stated correct principles of law and adequately informed the jury of the legal guidelines necessary to decide the issues before it.” Hardin v. State, 141 Ga. App. 115, 116 (232 SE2d 631) (1977).

Judgment affirmed.


Deen, P. J., and Smith, J., concur.